Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to the applicant's amendment submitted on 05/04/2021. Claims 1 and 6 have been amended. Claims 4-5 and 10 have been canceled. Thus, claims 1-3 and 6-9 are currently pending in the instant application.
Allowable Subject Matter
Claims 1-3 and 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art fails to teach or fairly suggest combination of elements recited in independent claim 1 including:
“wherein the concentric layers comprise a center cylindrical layer which is a solid cylinder, and annular layers which are in a sequentially outward nested arrangement surrounding the center cylindrical layer; and each of the concentric layers comprises a base material of low dielectric constant and an additive material of high dielectric constant and low specific gravity; the base material is a light foaming dielectric material, specifically has a density of 0.02 - 0.03 g/cm3.”
Comparing to the prior art of the record, because none of the prior art references of the record, either stand alone or in combination, has taught or suggest the above mentioned features in combination with other limitations recited in claim 1 above. Therefore, the claims seemed patentable over the prior of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518.  The examiner can normally be reached on M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        07/10/2021